NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


JEROME J. FINOCCHI,                             )
                                                )
             Appellant,                         )
                                                )
v.                                              )      Case No. 2D17-4167
                                                )
LINDSAY H. CALDWELL,                            )
                                                )
             Appellee.                          )
                                                )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Pasco
County; Alicia Polk, Judge.

John G. DeGirolamo of The Law Offices of
John DeGirolamo, Tampa, for Appellant.

Jeffrey Grabel and Christy Ferioli of Bay
Area Legal Services, Inc., Dade City; Kristin
A. Norse of Kynes, Markman & Felman,
P.A., for Appellee.




PER CURIAM.


             Affirmed.


SLEET, LUCAS, and BADALAMENTI, JJ., Concur.